Citation Nr: 0604178	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-25 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Wichita, 
Kansas Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted the veteran's claim for 
service connection for bilateral hearing loss disability and 
assigned a noncompensable evaluation, effective September 17, 
2001.  It also granted service connection for PTSD and 
assigned a 30 percent evaluation, effective August 3, 2000.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by depression, 
nightmares, anxiety, anger, sleep impairment, and memory 
loss, and a GAF score of 65, and has not been shown by 
competent clinical evidence to be more than mild in severity.

2.  The veteran has no worse than Level II hearing in both 
the right ear and the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC  8-2003.  

The issues on appeal stem from a notice of disagreement 
following notice of the March 2003 rating decision.  However, 
the Board notes that VCAA notice was not issued for the 
service connection claims.  Thus the exclusion from the duty 
to notify, pursuant to 38 U.S.C.A. § 5103, contained in 
VAOPGCPREC 8-2003, is not applicable.  

Nevertheless, VA satisfied its duty to notify by means of a 
June 2003 letter from the agency of original jurisdiction 
(AOJ) to the appellant that informed him of what evidence was 
required to substantiate the claims for increased evaluations 
and of his and VA's respective duties for obtaining evidence.  
However, the Board observes that such letter was issued after 
the initial AOJ decision.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim in his June 2003 letter.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reason.  The AOJ's 
June 2003 letter informed him that additional information or 
evidence could be submitted to support his claims, and asked 
him to send the information or evidence to the AOJ.  In 
addition, the August 2003 Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the March 2003 AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to issuance of VCAA notice.  Nevertheless, the 
Court in Pelegrini noted that such requirement did not render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the June 2003 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
and examination records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.



Legal Criteria and Analysis

Increased Ratings--Generally

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD and bilateral 
hearing loss, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).




A.  PTSD

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2005) pertain to PTSD.  Under this Diagnostic Code, a 
30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD.  As 
noted above, in order to assign a higher rating, the record 
must show that the veteran experiences reduced reliability 
and productivity due to symptoms of PTSD such as a flattened 
affect, circumstantial, circumulatory, or stereotyped speech, 
impaired judgment, impaired long and short term memory, 
impaired abstract thinking, and difficulty establishing and 
maintaining effective work and social relationships, and mood 
disturbances.  The Board finds that such findings are not 
contained in the record. 

In this regard, the record establishes that on VA examination 
in November 2002, the veteran complained of experiencing 
nightmares, waking with night sweats, short-term memory 
impairment, and anger, which he indicated occurred daily and 
was mild in severity.  On mental status examination, the 
examiner reported that the veteran experienced depression, 
anger, nightmares, sleep impairment, a somewhat restricted 
affect, poor concentration, avoidance, mild impairment of 
thought process, a slow, somewhat halting communication 
patter, transient homicidal thoughts on which he denied 
having intent to act, ritualistic behavior (checking 
appliances and locks numerous times before leaving home), and 
panic attacks that occurred once every two weeks.  However, 
the examiner also reported that the veteran was well-groomed, 
oriented to person, place, time and event, had coherent and 
relevant speech, was able to complete all activities of daily 
living without assistance, did not have any suicidal 
ideations or impaired impulse control, had intact long term 
memory, and did not experience auditory or visual 
hallucinations, or delusions.  Additionally, the veteran 
reported that he had performed security work for 
approximately 20 years and had worked in a prison for 
approximately 10 years and that he did not have any legal 
problems.  He also indicated that he belonged to the DAV and 
VFW, but that he was not active in those organizations or in 
any social pursuits or activities.  The veteran further 
stated that had been married for 29 years to his wife, with 
whom he had a good relationship and that he also had a good 
relationship with his son and two stepchildren.  Moreover, 
the veteran noted that although he had a past alcohol 
problem, he only occasionally enjoyed approximately three 
drinks a day on a day off.

The examiner, who assigned the veteran a GAF score of 65 and 
noted that his prognosis was fairly good, diagnosed the 
veteran with chronic, mild PTSD with a somewhat atypical 
presentation with mild depressive features.  He also 
diagnosed the veteran with alcohol abuse in sustained partial 
remission, which he indicated grew out his attempts to cope 
with his PTSD.

The record also reflects that the veteran sought VA 
outpatient treatment on numerous occasions between August 
2000 and June 2004.  During this time, the veteran reported 
experiencing anxiety, depression, and anger and indicated 
that he drank a few drinks a day.  Examiners, during this 
time, also reported that the veteran had a euthymic mood and 
a restricted affect, he was coherent, alert, and well 
oriented in all spheres.  Examiners also reported that he did 
not experience any hallucinations or suicidal or homicidal 
ideations, he did not have memory loss, he had normal 
concentration and attention, and his speech was fluent. 

Accordingly, the Board finds the clinical findings on VA 
examination in November 2002, as well as on VA outpatient 
evaluation between August 2000 and June 2004, and the 
veteran's GAF score of 65 demonstrate no more than mild 
symptomology, and are consistent with the current 30 percent 
rating.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for PTSD.

B.  Bilateral Hearing Loss

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under, these criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service-connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).

In addition, 38 C.F.R. § 4.86 (2005) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

In this case, the veteran asserts that a compensable 
evaluation is warranted for his service-connected bilateral 
hearing loss disability.  However, the results of VA 
audiometric examinations of record fail to demonstrate that 
an increased evaluation is warranted.  In this regard, on VA 
examination in September 2000, the reported pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
20
70
85
LEFT

15
25
65
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.

On VA examination in November 2002, the reported pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
20
70
90
LEFT

10
20
70
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

In applying the results of the audiometric evaluation in 
September 2000 to Table VI under §4.85, the veteran had Level 
II hearing in both the right and left ear.  On evaluation in 
November 2002, the veteran had level I hearing in both the 
right and left ear.  The Board notes that the findings from 
both evaluations correspond to the current noncompensable (0 
percent) evaluation.  The Board also concludes that the 
September 2000 and November 2002 audiological findings do not 
represent an exceptional pattern of hearing impairment as 
contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or 
(b) (2005). 

Thus, although the veteran asserts that his hearing loss has 
increased in severity, the Board finds that the medical 
findings on examination are of greater probative value than 
the veteran's statements regarding the severity of his 
bilateral hearing loss disability.  Accordingly, the Board 
concludes that the weight of the evidence is against the 
veteran's claim for a compensable evaluation for bilateral 
hearing loss disability, and the claim must be denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


